Citation Nr: 1622240	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-00 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cancer of the larynx.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The claim was previously before the Board in August 2015 when it was remanded for further development.


FINDINGS OF FACT

1.  The Veteran did not serve on active duty in the Republic of Vietnam.

2.  The competent and credible evidence is against a finding that the Veteran's cancer of the larynx is causally related to, or aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for cancer of the larynx have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The listed diseases include cancer of the larynx. 

The appellant argues that his cancer of the larynx was caused by his acid reflux.  The Veteran has provided articles and argument regarding acid reflux increasing the chances of developing esophageal cancer.

Service treatment records reveal that the Veteran was treated for abdominal discomfort.  Post-service treatment records reveal that the Veteran was diagnosed with squamous cell carcinoma of the larynx in January 1999 and had a tracheotomy in July 1999.  Later the Veteran underwent a laryngectomy.

A VA treatment note dated in November 2010 reveals the statement "It is my understanding that the patient has had severe reflux for a number of years before the development of this neoplasm.  It is well known to chronic reflux is a contributing factor to larynx cancer."  

Pursuant to the Board remand, a VA medical opinion was obtained in December 2015.  The examiner rendered the opinion that based on a review of the medical evidence, in conjunction with the medical literature, there is no specific association between a cancer of the larynx and gastroesophageal reflux disease (GERD).  The examiner noted that long term GERD could result in a neoplasm of the esophagus (typically distally) but not of the larynx and specifically regarding the type of neoplasm involving the larynx as noted within the medical record.  Therefore, the examiner found that the Veteran's laryngeal cancer was less likely than not secondary to or permanently aggravated by reflux/GERD.  Additionally, the examiner could find no definitive link, to include the vague and nonspecific symptom of abdominal discomfort, or evidence that the Veteran's laryngeal cancer began in or was related to active duty.  Therefore, the Veteran's laryngeal cancer less likely than not had its onset in or was related to active duty. 

Entitlement to service connection for cancer of the larynx is not warranted.  The Veteran was diagnosed with cancer of the larynx in 1999 and was treated thereafter with tracheotomy and laryngectomy.  Although service connection is presumed for cancer of the larynx based upon exposure to herbicides, the Veteran does not claim service in the Republic of Vietnam.  The Veteran contends that he was sprayed with herbicides during training exercises in Germany; however, the Veteran has not identified the herbicide agent used in Germany or provided any substantiating evidence of his exposure to herbicides in service.  The Veteran has submitted evidence addressing a possible association between acid reflux and laryngeal cancer and contends that his abdominal discomfort in service represents reflux.  

However, a VA medical examiner has provided an opinion that it is less likely than not that the Veteran's laryngeal cancer is related to service.  Despite the examiner's statement that there was no "definitive link" between the Veteran's vague notation of abdominal discomfort in service and laryngeal cancer, the Board finds that the ultimate opinion is adequate.  The examiner noted that neoplasms of the esophagus could be caused distally by reflux; but, not neoplasms of the larynx and specifically not the type of neoplasm involving this Veteran's larynx.  Thus, despite reference to a "definitive" rather than equipoise standard of proof, the overall opinion was based on a review of the medical evidence specific to the Veteran.  

In the prior remand, the Board instructed that the Veteran be asked whether he desired to file a claim of entitlement to service connection for acid reflux.  The Veteran was sent a letter regarding this in November 2015 and has not responded.  The Veteran is not currently in receipt of service connected benefits for acid reflux.  The Board acknowledges that the Veteran has submitted multiple lay statements regarding his difficulty with his throat but they do not provide competent association of the cancer of the larynx to the Veteran's active service.  As the preponderance of the evidence is against a finding that the Veteran's cancer of the larynx is related to his active service, service connection is denied.


ORDER

Service connection for cancer of the larynx is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


